SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of July, 2015 CHINA PETROLEUM & CHEMICAL CORPORATION 22 Chaoyangmen North Street, Chaoyang District, Beijing, 100728 People's Republic of China Tel: (8610) 59960114 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F C Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of: An announcement regarding certain matters relating to the operational statistics for the first half of 2015 of China Petroleum & Chemical Corporation (the “Registrant”), made by the Registrant on July 21, 2015. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibilities for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock Code: 0386) Voluntary Announcement in relation to the Operational Statistics for the first half of 2015 This is an announcement voluntarily made by China Petroleum & Chemical Corporation (the “Company”) in connection with certain matters relating to the operational statistics for the first half of 2015 of the Company. The Board of Directors of the Company and its directors warrant that there are no material omissions, misrepresentations or misleading statements contained in this announcement and severally and jointly accept full responsibility for the authenticity, accuracy and completeness of the information contained in this announcement. Operational Statistics for the first half of 2015 Production Unit 1H 2015 1H 2014 Change % Oil and gas mmboe Crude Oil* mmbbls China mmbbls Overseas mmbbls Natural Gas** bcf Refinery Throughput*** Million tonnes Gasoline Million tonnes Diesel Million tonnes Kerosene incl. Jet Fuel Million tonnes Light Chemical Feedstock Million tonnes Production Unit 1H 2015 1H 2014 Change % Ethylene ’000 tonnes Synthetic Resins ’000 tonnes Synthetic Fibers ’000 tonnes Synthetic Rubbers ’000 tonnes Total Domestic Sales Volume of Refined Oil Products Million tonnes Retail Million tonnes Direct sales & Distribution Million tonnes Important Notice: The production data for the first half of 2015 as listed in the above table are based on our current statistical survey, which are not audited. The Company will release its audited production data in its interim report, which may be different from, and in such cases shall replace, the above. Conversion ratio: *Domestic crude is converted at 1 tonne 7.10 barrels, overseas crude 1 tonne 7.20 barrels **1 cubic meter 35.31 cubic feet ***1 tonne 7.35 barrels Note: The above table includes 100% of the production from domestic JVs. By Order of the Board China Petroleum & Chemical Corporation Huang Wensheng Vice President and Secretary to the Board of Directors 21 July 2015 As at the date of this announcement, directors of Sinopec Corp. are: Wang Yupu*, Li Chunguang#, Zhang Jianhua#, Wang Zhigang#, Dai Houliang#, Zhang Haichao#, Jiao Fangzheng#, Jiang Xiaoming+, Andrew Y. Yan+, Tang Min+ and Fan Gang+. #Executive Director *Non-executive Director +Independent Non-executive Director SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. China Petroleum & Chemical Corporation By: /s/ Huang Wensheng Name: Huang Wensheng Title: Secretary to the Board of Directors Date: July 22, 2015
